 1

 2

 3

 4

 5                         IN THE UNITED STATES DISTRICT COURT
 6
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                   SACRAMENTO DIVISION

 9                                                 Case No: 2:17-cr-00209-KJM
10   UNITED STATES OF AMERICA,
11                Plaintiff,                       ORDER RE: DEFENDANT’S NOTICE OF
                                                   REQUEST AND UNOPPOSED REQUEST
12                                                 FOR PRODUCTION OF TRANSCRIPTS
     vs.
13                                                 OF SEALED PROCEEDINGS AND
                                                   SEALING OF THOSE TRANSCRIPTS
14   RODNEY FLUCAS,
                                                   THE HONORABLE JUDGE KIMBERLY J.
15                Defendant.
                                                   MUELLER
16

17

18         The Court has reviewed defendant’s unopposed request for production of
19   transcripts of sealed hearings. The defense has identified proceedings that were held and
20   reported, but not transcribed. GOOD CAUSE appearing, defendant’s appellate counsel is

21   GRANTED leave to file the transcript designation form for the reporting of these

22   proceedings. The Court Reporter is ORDERED to prepare the following transcripts:

23
           May 21, 2018 - In camera discussion with Person 5 concerning the government’s
24         motion to admit bad acts evidence (Transcript Trial #1, at 58-59; Reporter Kelly
25         O’Halloran)

26         June 11, 2018 - In camera discussion with Person 3 in regards to the government’s
27         motion to present her testimony via closed circuit television(Transcript Trial #1, at
           738-742; Reporter Jennifer Coulthard); and
28
 1         September 12, 2018 - In camera discussion with Person 3 in regards to the
 2
           government’s motion to present her testimony via closed circuit television.
           (Transcript Trial #2, at 881; Reporter Jennifer Coulthard).
 3

 4
           The Court Reporter is ORDERED to provide a copy of these transcripts to both

 5
     parties. Counsel is ORDERED to maintain the transcripts under seal. Counsel is
     ORDERED to file the necessary voucher for the Court reporter.
 6

 7
           IT IS SO ORDERED.
 8

 9   DATED: February 20, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
